DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-7 in the reply filed on 01/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected “air cooling type” battery pack cooling device. Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected devices for cooling a battery pack, there being no allowable generic or linking claim. 


Claim Status
1. Claims 8-13 are withdrawn.
2. Claims 1-7 are currently pending.
3. Claims 1-7 have been examined on the merits in this office action.

Drawings
The drawings are objected to because:
[0048] states the first sealing member 150 is placed between housing 110 and first sub-housing 120, and the second sealing member 160 is placed between the housing 110 and the second sub-housing 130, however, in Fig. 1, reference character 150 is placed between reference character 110 and reference character 130 and reference character 160 is place between reference character 110 and reference character 120.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 
4. Claims 1, 4,  and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrmann et al (US 2011/0132580 A1).
Regarding claim 1, Herrmann discloses a device for cooling a battery pack (Abstract), the device comprising a housing (extruded aluminum profile 1 in Fig. 1 for example) including a plurality of flow passages (as seen in Figs. 4 and 5, [0060]) extending in a first direction, a first sub-housing (inlet-side header 6 in Figs. 4 and 5 for example, [0064], [0065]) provided on the housing in the first direction, and a second sub-housing (outlet-side header 6 in Fig. 5 for example, [0064], [0065]) arranged opposite the first sub-housing in the first direction and provided on the housing. 
Herrmann discloses wherein the first sub-housing includes a first coupling hole (hole corresponding to an inlet flow path of the inlet-side header 6 of Fig. 5) communicating with one of the plurality of flow passages and a first guide hole (hole corresponding to a turn-around flow path of the inlet-side header 6 of Fig. 5) communicating with at least one of the plurality of flow passages, and wherein the second sub-housing includes a second coupling hole (hole corresponding to an inlet flow path of the outlet-side header 6 of Fig. 5) communicating with one of the plurality of flow passages and a second guide hole (hole corresponding to a turn-around 


    PNG
    media_image1.png
    297
    573
    media_image1.png
    Greyscale

Annotated Herrmann Fig. 5
Herrman further discloses wherein a path of a fluid flowing in the plurality of flow passages varies according to installation positions of coupling members (baffles 7) inserted into the first coupling holes and second coupling holes ([0065]). 

Regarding claim 4, Herrmann discloses all of the limitations of claim 1 as set forth above. Herrmann discloses wherein the first and second coupling holes are not aligned with each other in the first direction (see annotated Fig. 5 above).

Regarding claim 6, Herrmann discloses all of the limitations of claim 1 as set forth above. Herrmann discloses wherein the first and second guide holes partially overlap each other in the first direction (see annotated Fig. 5 above).

Regarding claim 7, Herrmann discloses all of the limitations of claim 1 as set forth above. Herrmann discloses wherein the first guide hole does not penetrate the first sub-housing, and the second guide hole does not penetrate the second sub- housing (see annotated Fig. 5 above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al (US 2011/0132580 A1)
Regarding claim 5, Herrmann discloses all of the limitations of claim 1 as set forth above. 
In Fig. 6, Herrmann teaches an embodiment wherein the first sub-housing includes a first inlet through which the fluid is introduced and which overlaps at least one of the plurality of flow passages in the first direction, a first outlet through which the fluid is discharged and which overlaps at least one of the plurality of flow passages in the first direction, and wherein the first inlet and the first outlet are provided on both sides of the first sub- housing in a second direction crossing the first direction. 
Herrmann discloses wherein a path of a fluid flowing in the plurality of flow passages varies according to installation positions of coupling members (baffles 7) inserted into the first coupling holes and second coupling holes ([0065]).

The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   


Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2014/0322580 A1) in view of Kim et al (KR 20160076121 A using the provided Espacenet English translation). 
Regarding claim 1, Yang discloses a device for cooling a battery pack (first and second battery module groups, 20 and 30 in Fig. 2 for example), the device comprising a housing (110 in Fig. 2 for example) including a plurality of flow passages (heat exchange flow paths S1, S2, P1, P2 in Fig. 6 for example) extending in a first direction ([0020], [0038], [0058]). Yang discloses a first sub-housing provided on the housing in the first direction (first surface 110a in Fig. 2 for 
	Yang does not disclose wherein a path of a fluid flowing in the plurality of flow passages varies according to installation positions of coupling members inserted into the first and second coupling holes.
	Kim teaches a cooling module of an energy storage unit including a housing (cooling case) and flow passages (cooling passages) formed in the cooling case (P1 / L32 – P2/ L40). Kim teaches a coupling member (plug) controls the flow of the fluid within the cooling module by selectively blocking ends of the flow paths so that a desired path of fluid can be created (P1 / L73-76, P3 / L 90-93, P6 / L242-247).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Kim within the device for cooling a battery pack of modified Yang and provided coupling members to be inserted into the first and second coupling holes that would create a path of a fluid flowing in the plurality of flow passages that varies according to installation positions of the coupling members. This 

Regarding claim 4, modified Yang discloses all of the limitations of claim 1 as set forth above. Yang does not disclose wherein the first and second coupling holes are not aligned with each other in the first direction, however, regardless of whether or not the first and second coupling holes are aligned or not, fluid would still flow through the battery pack and cool the device. Therefore one of ordinary skill in the art would necessarily modify the first and second coupling holes of modified Yang to not be aligned with each other in the first direction with a reasonable expectation that the battery pack would still be cooled. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Further, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 6, modified Yang discloses all of the limitations of claim 1 as set forth above. Yang does not disclose wherein the first and second guide holes partially overlap each other in the first direction, however, regardless of whether or not the first and second guide holes are partially overlapping or not, fluid would still flow through the battery pack and cool the device. Therefore one of ordinary skill in the art would necessarily modify the first and second 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Further, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2014/0322580 A1 ) in view of Kim et al (KR 20160076121 A using the provided Espacenet English translation) as applied to claim 1, further in view of Kang et al (KR 20150044599 A using the provided Espacenet English translation).
	Regarding claim 2, modified Yang discloses all of the limitations of claim 1 as set forth above. However, modified Yang does not disclose a first sealing member between the housing and the first sub-housing; and a second sealing member between the housing and the second sub-housing.
Kang teaches a sealing member (420 in Fig. 1 for example) placed between a cell assembly (100 in Fig. 1 for example) and an inlet duct (400 in Fig. 1 for example, [0046]). Kang teaches that this prevents or minimizes the gap between the cell assembly (100) and the inlet duct (400), thereby reducing fluid leakage through the gap. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kang within the device for cooling 

Regarding claim 3, modified Yang discloses all of the limitations of claim 2 as set forth above. While modified Yang does not explicitly disclose wherein the first and second sealing members comprise include a plurality of communication holes that communicate with the plurality of flow passages, one of ordinary skill in the art would recognize that in order for the cooling battery pack to be reasonably successful, flow must go through the first/second sub-housings and into the flow passages of the housing.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would necessarily modify the first and second sealing members of modified Yang to comprise a plurality of communication holes that communicate with the plurality of flow passages in order to ensure the cooling device worked to cool the battery. 
Further, if one of ordinary skill in the art before the effective filing date of the claimed invention preferred to not only prevent leakages from the outside of the device, but also from in-between the first/second coupling holes and first/second guide holes, they would modify the first and second sealing members of modified Yang to comprise a plurality of communication holes that communicate with the plurality of flow passages in order to ensure leakages are prevented from not only the outside of the device, but also from in-between the first/second coupling holes and first/second guide holes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727